UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                        Staff Sergeant ARTHUR N. BROUSSARD
                                  United States Air Force

                                            ACM S32187

                                             24 July 2014

         Sentence adjudged 21 October 2013 by SPCM convened at Scott Air Force
         Base, Illinois. Military Judge: Shaun S. Speranza (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 40 days, and
         reduction to E-1.

         Appellate Counsel for the Appellant: Major Grover H. Baxley and Captain
         Nicholas D. Carter.

         Appellate Counsel for the United States: Colonel Don M. Christensen and
         Gerald R. Bruce, Esquire.

                                                 Before

                             ALLRED, MITCHELL, and WEBER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.

PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court